DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 and the reflective layer being disposed on the outer surface of the base layer, clams 1-4 and 6-10 in the reply filed on 6/29/2021 is acknowledged.  The traversal is on the ground(s) that Examiner improperly identifies the inventions where Invention II is not to a method using an article but to a method of modifying Invention I.  This is not found persuasive because a method of modifying an article is not a statutory category for an invention (see MPEP 806). Thus, Examiner respectfully disagrees that the invention was improperly classified. Instead, Invention II is considered a process of using the claimed product since the claimed product is a color laminate and the method of using it is changing the color of the laminate through manipulation of the thickness of the layer. Thus, the product will be used by modifying the thickness of a layer to achieve a desired color. Even if the statutory category is to a different type of process, the reasoning provided in the Office action dated 5/5/2021 is still valid since a distinct way to make or use the invention would be to use a single thickness which is consistent with the product claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2021.

Specification
The disclosure is objected to because of the following informalities: page 4 line 26 to page 5, line 4 appears to have an incorrect description of Fig. 6. The color layer 2 cannot be sandwiched between the color layer 2 and the reflective layer 10. Instead the color layer appears to be sandwiched between the base layer 1 and the reflective layer 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, an article with a laminated structure and an antenna is not claimed instead only the laminated structure is claimed. Further, the antenna is not claimed as part of the laminated structure. Thus, it is not clear if the antenna is part of the claimed invention or not and if the invention is claiming a laminate attached to an antenna or a laminate capable of attachment to an antenna. 
Further regarding claim 3, the phrase “attached by an antenna” is confusing as to whether it means the laminate is attached to an antenna, near an antenna or if somehow the antenna is used to attach the inner surface to the some other object. Thus, it is not clear what is intended by this term.
Regarding claim 9, it is not clear what properties are required for an anti-fingerprint treatment or paint protection or what the structure of such a treatment entails whether this is a coating, layer, roughening treatment, surface modification, etc. There are no details provided in the instant specification and it is not clear what properties would be required of a treatment to satisfy the claim language. 
Regarding claim 10, it is not clear how transparency is measured or what level of transparency is required to be considered transparent or translucent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shon et al. (US Pub. 2021/0170718 A1).
Regarding claim 1, Shon discloses a decoration element comprising a light reflective layer and light absorbing layer (color layer) with a thickness and comprising Si (metalloid) (abstract and [0105]) which is on a substrate (base layer) (Fig. 2 and [0048]) where the light absorbing layer allows specific colors to be developed at specific thicknesses ([0027]).
Regarding claim 2, the substrate is plastic ([0109] and [0114]).
Regarding claim 3, Shun discloses decorative element on mobile devices or electronic products ([0002]). A mobile device would be expected to contain an antenna so that the decorative element will be attached to a device which is by an antenna.
Regarding claim 4, Shun discloses the reflective layer on the substrate and between the substrate and light absorbing layer ([0048] and Fig. 2).
Regarding claim 6, Shun discloses the light absorbing layer being silicon ([0042]).
Regarding claim 8, Shu does not specifically disclose a metallic luster but given the same material used to form the claimed color layer is used to form the light absorbing layer in Shun, the same metallic luster look would be expected (Shun, [0042] and instant Specification, page 2, lines 23-25). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 9, Shun discloses a protection layer on the light absorbing layer ([0110]).
Regarding claim 10, Shun does not specifically disclose the transparency levels of the materials used to the form the layers. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Shun discloses using PET to form the substrate ([0114]) which is the same material used to form a transparent base layer in the claimed invention (instant Specification, page 4, lines 22-23) so that the substrate would be expected to be transparent as claimed. Further, Shun discloses using aluminum as the light reflective layer ([0114]) which is the same material used to form the reflective layer in the claimed invention (instant Specification, page 4, lines 23-24 which discloses the reflective layer being a metal film) so that the material used to form the light reflective layer in Shun would be expected to be translucent or opaque as claimed. 
Claim(s) 1, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Song et al. (KR 1020050116645 A).
Regarding claims 1 and 6, Song discloses a decoration coating comprising a metal reflection coating layer on the upper part of the substrate (base layer) and a silicon (metalloid) thin film coating (color layer) with a thickness on the upper part so 
Regarding claim 8, Song discloses that the feeling of glittering (metallic luster) is given with the structure of the article (Effects of the Invention and Structure & Operation of the Invention, third to last paragraph of the section). 
Regarding claim 9, Song discloses a silicon oxide or aluminum oxide protective layer on the silicon thin film (Structure & Operation of the Invention, last paragraph of the section).
Regarding claim 10, Song discloses a transparent substrate (Brief explanation of the Drawing, fourth paragraph and claim 2). Song does not specifically disclose the transparency levels of the materials used to the form the reflective layer. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Song discloses using aluminum or other various metal films as the light reflective layer (claim 5) which is the same material used to form the reflective layer in the claimed invention (instant Specification, page 4, lines 23-24 which discloses the reflective layer being a metal film) so that the material used to form the reflective layer in Song would be expected to be translucent or opaque as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shun.
Shun does not specifically the silicon having a purity of 99%. However, Shun discloses the light absorbing layer being formed only of silicon or Si with another metal ([0042]-[0044]). Based on the teachings in Shun, it would have been obvious to one of ordinary skill in the art at the time of the invention for the Si layer to be mostly Si on the order of 99% as claimed as a preferred majority material where some small amount of other metal may be further included as taught in Shun as the appropriate material to achieve the desired decorative effect. 
In the alternative, claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shun as applied to claim 1 above, and further in view of Shimoda at al. (US Pub. 2020/0086679 A1).
Regarding claim 3, Shun discloses the laminated structure of claim 1 as discussed above, Shun further discloses decorative element on mobile devices or electronic products ([0002]) but does not specifically disclose the element being on an antenna.
Shimoda discloses a structure including a decorative portion (abstract) that is capable of transmitting radio waves but also have a metallic luster and high design property ([0008] and [0014]) where the structure may be on an antenna in an electronic device ([0088]-[0089], Figs. 1-2 and [0230]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the decorative film that is capable for use on a mobile device or electronic product in Shun could be placed on an antenna as taught in Shimoda as a known suitable use for a decorative film that is capable of allowing for transmission of radio waves. 
Regarding claim 4, Shun discloses the reflective layer on the substrate and between the substrate and light absorbing layer ([0048] and Fig. 2).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 1 above, and further in view of Shimoda at al. (US Pub. 2020/0086679 A1).
Regarding claim 3
Shimoda discloses a structure including a decorative portion (abstract) that is capable of transmitting radio waves but also have a metallic luster and high design property ([0008] and [0014]) where the structure may be on an antenna in an electronic device ([0088]-[0089], Figs. 1-2 and [0230]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the decorative coating in Song could be placed on an antenna as taught in Shimoda as a known suitable use for a decorative film that is capable of allowing for transmission of radio waves. 
Regarding claim 4, Song discloses the reflective layer on the substrate and between the substrate and silicon thin film (Fig. 3 and Brief explanation of the drawing, third paragraph).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shun or Song as applied to claim 6 above, and further in view of Maurits (“Silicon Production”).
Shun or Song discloses the laminated structure of claim 6 as discussed above.
Shun or Song does not specifically disclose the silicon layer using pure silicon with a purity of 99%.
Maurits discloses that silicon metal is defined as at least 96% silicon content and various known purification techniques allow for the purity to be up to 99.999999999% including about 99% (pages 919-922).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silicon only films described in Shun or Song (Shun, [0042] and Song, Abstract) should have a purity of at least 96% silicon content or about 99% 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783